


Exhibit 10.1
Director Annual Grant
ALPHA AND OMEGA SEMICONDUCTOR LIMITED
SHARE OPTION AGREEMENT


RECITALS
A.The Company has implemented an automatic option grant program under the Plan
pursuant to which eligible non-employee members of the Board will automatically
receive special option grants at periodic intervals over their period of Board
service in order to provide such individuals with a meaningful incentive to
continue to serve as members of the Board.
B.    Optionee is an eligible non-employee Board member, and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the automatic grant of an option to Optionee.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.
NOW, THEREFORE, it is hereby agreed as follows:
1.    Grant of Option. The Company hereby grants to Optionee, as of the Grant
Date, a Non-Statutory Option to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.
2.    Option Term. This option shall have a term of ten (10) years measured from
the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.
3.    Limited Transferability. This option, together with the Option Shares
during the period prior to exercise, shall be neither transferable nor
assignable by Optionee other than by will or the laws of inheritance following
Optionee’s death and may be exercised, during Optionee’s lifetime, only by
Optionee.
4.    Exercisability/Vesting.
(a)    This option shall be immediately exercisable for any or all of the Option
Shares, whether or not the Option Shares are at the time vested in accordance
with the Vesting Schedule, and shall remain so exercisable until the Expiration
Date or sooner termination of the option term under Paragraph 5 or 6.




--------------------------------------------------------------------------------




(b)    Optionee shall, in accordance with the Vesting Schedule set forth in the
Grant Notice, vest in the Option Shares in one or more installments over his or
her period of Board service. The Option Shares shall, however, be subject to
accelerated vesting pursuant to the provisions of Paragraph 5 or 6, but in no
event shall any additional Option Shares vest following Optionee’s cessation of
service as a Board member.
5.    Cessation of Board Service. Should Optionee’s service as a Board member
cease while this option remains outstanding, then the option term specified in
Paragraph 2 shall terminate (and this option shall cease to be outstanding)
prior to the Expiration Date in accordance with the following provisions:
(a)    Should Optionee cease to serve as a Board member for any reason while
this option is outstanding, then the period during which this option may be
exercised shall be reduced to a twelve (12)-month period measured from the date
of such cessation of Board service, but in no event shall this option be
exercisable at any time after the Expiration Date. During such limited period of
exercisability, Optionee (or the person or persons to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) may not exercise
this option in the aggregate for more than the number of Option Shares (if any)
in which Optionee is vested on the date of his or her cessation of Board
service. Upon the earlier of (i) the expiration of such twelve (12)-month period
or (ii) the specified Expiration Date, the option shall terminate and cease to
be exercisable with respect to any vested Option Shares for which the option has
not been exercised.
(b)    Should Optionee cease service as a Board member by reason of death or
Permanent Disability, then any Option Shares at the time subject to this option
but not otherwise vested shall vest in full so that this option may be exercised
for any or all of the Option Shares as fully vested shares of Common Stock at
any time prior to the earlier of (i) the expiration of the twelve (12)-month
period measured from the date of Optionee’s cessation of Board service or (ii)
the specified Expiration Date, whereupon this option shall terminate and cease
to be outstanding.
(c)    Upon Optionee’s cessation of Board service for any reason other than
death or Permanent Disability, this option shall immediately terminate and cease
to be outstanding with respect to any and all Option Shares in which Optionee is
not otherwise at that time vested in accordance with the normal Vesting Schedule
or the special vesting acceleration provisions of Paragraph 6 below.
6.    Change in Control.
(a)    In the event of a Change in Control effected during Optionee’s period of
Board service, any Option Shares at the time subject to this option but not
otherwise vested shall automatically vest so that this option shall, immediately
prior to the effective date for that Change in Control, become exercisable for
all of the Option Shares as fully vested shares and may be exercised for any or
all of those vested shares. Immediately following the consummation of the Change
in Control, this option shall terminate and cease to be outstanding, except to
the extent




--------------------------------------------------------------------------------




assumed by the successor corporation or its parent company or otherwise
continued in effect pursuant to the terms of the Change in Control transaction.
(b)    If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent the actual holders of the Company’s outstanding Common Shares receive
cash consideration for their Common Shares in consummation of the Change in
Control, the successor corporation may, in connection with the assumption of
this option, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per Common Share in such
Change in Control transaction.
7.    Adjustment in Option Shares. In the event of any of the following
transactions affecting the outstanding Common Shares as a class without the
Company’s receipt of consideration: any share split, share dividend, spin-off
transaction, extraordinary distribution (whether in cash, securities or other
property), recapitalization, combination of shares, exchange of shares or other
similar transaction affecting the Common Shares without the Company’s receipt of
consideration or in the event of a substantial reduction to the value of the
outstanding Common Shares as a result of a spin-off transaction or extraordinary
distribution, then equitable adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price.
The adjustments shall be made by the Plan Administrator in such manner as the
Plan Administrator deems appropriate in order to reflect such change, and those
adjustments shall be final, binding and conclusive.
8.    Shareholder Rights. The holder of this option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.
9.    Manner of Exercising Option.
(a)    In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
(i)    Execute and deliver to the Company a Notice of Exercise for the Option
Shares for which the option is exercised in such form as provided by the Company
or comply with such other procedures as the Company may establish for notifying
the Company of the exercise of this option for one or more Option Shares.
(ii)    Pay the aggregate Exercise Price for the purchased shares in one or more
of the following forms:




--------------------------------------------------------------------------------




(A)    cash or check made payable to the Company,
(B)    in Common Shares held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Company’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date, or
(C)    to the extent the option is exercised for vested Option Shares, through a
special sale and remittance procedure pursuant to which Optionee (or any other
person or persons exercising the option) shall concurrently provide irrevocable
instructions (a) to a brokerage firm (reasonably satisfactory to the Company for
administering such procedure in compliance with any applicable pre-clearance or
pre-notification requirements) to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate Exercise Price payable
for the purchased shares plus all applicable Federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
exercise and (b) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale.
(iii)    Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.
(b)    Except to the extent the sale and remittance procedure is utilized in
connection with the option exercise, payment of the Exercise Price must
accompany the Notice of Exercise delivered to the Company in connection with the
option exercise.
(c)    As soon after the Exercise Date as practical, the Company shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto. To the extent any such Option Shares are unvested, the
certificates for those Option Shares shall be endorsed with an appropriate
legend evidencing the Company’s repurchase rights and may be held in escrow with
the Company until such shares vest.
(d)    In no event may this option be exercised for any fractional shares.
10.    Compliance with Laws and Regulations.
(a)    The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Company and Optionee with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Common Shares may be listed for
trading at the time of such exercise and issuance.




--------------------------------------------------------------------------------




(b)    The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Shares pursuant to this option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Shares
as to which such approval shall not have been obtained. The Company, however,
shall use its best efforts to obtain all such approvals.
11.    Successors and Assigns. Except to the extent otherwise provided in
Paragraph 3 or 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.
12.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Optionee shall be in writing and addressed to Optionee at the most
current address then indicated for Optionee on the Company’s employee records or
shall be delivered electronically to Optionee through the Company’s electronic
mail system. All notices shall be deemed effective upon personal delivery or
through the Company’s electronic mail system or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.
13.    Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.
14.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.






--------------------------------------------------------------------------------




APPENDIX


The following definitions shall be in effect under the Agreement:
A.    Agreement shall mean this Share Option Agreement.
B.    Board shall mean the Company’s Board of Directors.
C.    Change in Control shall mean a change in ownership or control of the
Company effected through any of the following transactions:
(i)    a merger, consolidation or other reorganization approved by the Company’s
shareholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, or
(ii)    a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in liquidation or dissolution of the
Company, or
(iii)    the acquisition, directly or indirectly by any person or related group
of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s shareholders.
D.    Code shall mean the Internal Revenue Code of 1986, as amended.
E.    Common Shares shall mean the Company’s common shares.
F.    Company shall mean Alpha and Omega Semiconductor Limited, a company
incorporated and existing under the laws of the Islands of Bermuda, and any
successor corporation to all or substantially all of the assets or voting stock
of Alpha and Omega Semiconductor Limited which shall by appropriate action
assume this option.
G.    Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.
H.    Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

A-1

--------------------------------------------------------------------------------




I.    Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.
J.    Fair Market Value per Common Share on any relevant date shall be
determined in accordance with the following provisions:
(i)    If the Common Shares are at the time traded on the Nasdaq Global or
Global Select Market, then the Fair Market Value shall be the closing selling
price of the Common Share on the date in question, as the price is reported by
the Financial Industry Regulatory Authority for that particular Stock Exchange
and published in The Wall Street Journal. If there is no closing selling price
for the Common Shares on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.
(ii)    If the Common Shares are at the time listed on any other Stock Exchange,
then the Fair Market Value shall be the closing selling price of the Common
Share on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Shares, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Shares on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
K.    Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.
L.    Grant Notice shall mean the Notice of Grant of Share Option accompanying
the Agreement, pursuant to which Optionee has been informed of the basic terms
of the option evidenced hereby.
M.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
N.    Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
O.    Option Shares shall mean the number of Common shares subject to the
option.
P.    Optionee shall mean the person to whom the option is granted as specified
in the Grant Notice.
Q.    Permanent Disability shall mean the inability of Optionee to perform his
or her usual duties as a member of the Board by reason of any medically
determinable physical or mental impairment which is expected to result in death
or has lasted or can be expected to last for a continuous period of twelve (12)
months or more.

A-2

--------------------------------------------------------------------------------




R.    Plan shall mean the Company’s 2009 Share Option/Share Issuance Plan.
S.    Plan Administrator shall mean the Board or any committee of the Board
which has been authorized to administer one or more elements of the Plan.
T.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market, the New York Stock Exchange, the Stock Exchange of Hong
Kong Limited or any internationally recognized stock exchange (as determined by
the Plan Administrator).
U.    Vesting Schedule shall mean the vesting schedule specified in the Grant
Notice, pursuant to which the Option Shares will vest in one or more
installments over Optionee’s period of Board service, subject to acceleration in
accordance with the provisions of the Agreement.



A-3